Conley Byrd, Justice. For reversal of his second degree murder conviction, appellant Robert Vault contends among other things that the trial court erred in failing to suppress a statement allegedly made by him. The record shows that appellant was 16 years of age at the time of his arrest. His mother employed appellant’s present lawyer to represent him. The lawyer went to the jailhouse shortly after appellant’s arrest — some time around 6:00 p.m. The lawyer waited around the jail and was present through two lineups in which no witness identified appellant. Counsel asked the police to either charge or release appellant, but they refused. After the last lineup and after appellant had apparently been bedded down for the night, the lawyer left with the understanding with the police that he would be back at opening hours the next morning to secure appellant’s release. When the lawyer arrived at the jail early the next morning he found that the officers had obtained a signed confession from appellant the night before within 15 to 20 minutes after counsel left the jailhouse. The officers testified that appellant on his own initiative volunteered to talk to the officers and stated that he did not want a lawyer. The officers did not attempt to contact the lawyer before taking the statement. Appellant at the trial took the witness stand and denied that he made the statement written for him by the officers. When asked why he signed the statement he said: “Yeah, I signed it or, you know, get hit, you know. I didn’t feel like getting hit, you know, that time of the day, so I signed it. ” Other evidence shows that appellant had never been in jail before. The officers first stated that the only evidence they had connecting appellant with the homicide was the confession of an accomplice. When it was pointed out that the written confession of the accomplice did not mention the appellant, the officers then suggested that the accomplice orally told the officers that appellant was at the scene of the crime. The only evidence presented at the trial other than that of the accomplice which connected appellant with the crime was the alleged written confession. The decisions of other courts generally disapprove of the police practice of interviewing prisoners in the absence of their counsel. See Mathies v. United States, 374 F. 2d 312, 316 n. 3 (D.C. Cir. 1967), where, in an opinion by [then] Circuit Judge Burger, it was pointed out that “The prospective application of Miranda v. State of Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), plainly will require that such interviews can be conducted only after counsel has been given an opportunity to be,present.” In upholding a confession in Reinke v. United States, 405 F. 2d 228 (9th Cir. 1968), the court laid much stress upon the fact that Reinke admitted that he initiated the interview. In so doing the court in Reinke indicated its disapproval of the practice. We need not go so far as to hold that a confession by a prisoner in jail, who is represented by an absent attorney, can never be found to be voluntary and admissible. However, under the record here involving a 16 year old on his first arrest, we find from a totality of the evidence that the alleged confession should have been suppressed. Appellant raises a number of other issues which we do not reach since they will not necessarily arise in a new trial nor on the same evidence. Reversed and remanded. Fogleman and Jones, JJ., concur